Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2. 	Claims 1-12 are allowed.
3. 	The following is an examiner’s statement of reasons for allowance:
	Regards to claim 1 and Claim 7,
	Noh (US20200266665) teaches Control logic for a wireless power receiver configured to adapt that adapts the wireless power receiver to: establish wireless power reception (820, Fig. 8) during a wireless power transfer session from a wireless power transmitter at a first power level( first wireless charging mode, Fig. 8) after establishing the wireless power reception at the first power level (820, Fig. 8),execute an authentication process with the wireless power transmitter ( e.g., 830, Fig. 8); if the authentication process completes successfully (e.g., 830 Fig. 8), send session attribute information to a memory ([0097] [0028] information are sent to the receiver, and information received from communication unit are saved in the memory),
	Ochi (US 20060287763) teaches if the authentication process completes successfully ( S1202, Fig. 31), send session information to a memory ( S1204, Fig. 31) , wherein, after sending the session attribute information to the memory (S1204, Fig. 3), there is an interruption of the wireless power reception at the first power level at the wireless power receiver ;
receive the session attribute information from the memory after the interruption of the wireless power reception at a first power level ([0284] teaches the power transmitter sends the authentication key information to the receiver, [0092] teaches about exchange charging history information).

	However, the prior art of record fails to teach or suggest, after receiving the session attribute information from the memory, establish the wireless power reception from the wireless power transmitter at a second power level, in a pre-condition that if authentication process completes successfully, send session attribute information to a memory, after sending the session attribute information to the memory there is an interruption of the wireless power reception at the first power level, and receive the session attribute information from the memory after the interruption of the wireless power reception at the first power level in combination with other limitation of the claim as a whole operating process.
	Regarding to Claims 2-6, 8-12, they depend on claim 1 or claim 7above.
4.        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
			Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Swan (US 20190348853 A1) teaches the second level of the wirelessly transmitted power is an authenticated-level of wirelessly transmitted power that is determined to be safe to be received by the device subsequent to authentication of the device to a wireless power transmission system device.
Chu (US 20180191190 A1) teaches about the second server responds with the feedback signal to control the wireless charger whether to keep or stop providing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINPING SUN/Primary Examiner, Art Unit 2836